DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 9/13/2021 have been received and entered into the case. Claims 8-20 have been canceled. Claims 1-7 are pending and have been considered on the merits. All arguments have been fully considered.

Withdrawn Objections
Objections of Claim 4 are withdrawn in view of applicant’s amendments.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.

Claim Objections
Claims 2 and 4-7 are objected to because of the following informalities: the recitation of “the liquid thrombin composition” is suggested to read “the liquid composition”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2015/0037314 A1; 2/5/2015) in view of Silbering et al (US 4,696,812; 9/29/1987) and Surgiflo (Ethicon. 2014;1-16.).
The instant claims recite a hemostatic kit comprising: a. a container containing a sterile liquid composition comprising thrombin and more than 50 % v/v glycerol; and b. a container containing gelatin.
Larsen teaches a hemostatic kit comprising a container comprising a dry composition and a container comprising an aqueous medium (para 0207-0209), wherein the dry composition comprises thrombin (para 0214), the aqueous medium comprises calcium (para 0211), and the dry composition is sterile (para 0186). The dry composition is prepared by mixing gelatin (para 0217, 0219), from about 10% to about 60% of one or more polyols comprise glycerol and/or mannitol (para 0236, 0250), and from about 100 IU/ml to about 500 IU/ml of thrombin prior to drying (para 0119, 0238). Before the effective filing date of the claimed invention, it was well-known in the art that high concentrations of glycerol can stabilize proteins in solution, as evidenced by Silbering. Silbering teaches a glycerol concentration of 67% can greatly stabilize a 1,000 u/ml thrombin solution (col.1 line 55-59).

Larsen does not teach a sterile liquid composition (claims 1a-2 and 4-7).
However, Larsen does teach a sterile dry composition comprises thrombin. Silbering teaches a sterile liquid preparation comprising thrombin (col.1 line 21-22, col.2 line 10-12). Silbering teaches while dry thrombin is available, liquid preparations are generally preferred due to handling and time considerations (col.1 line 10-11, col.2 line 20-21).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a sterile liquid thrombin composition, since Silbering specifically discloses that liquid thrombin compositions are highly preferred due to handling and time considerations. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate a liquid thrombin composition with a reasonable expectation for successfully obtaining a hemostatic kit.

The references cited above do not teach gelatin is stored in a separate container (claim 1b).
Surgiflo teaches a hemostatic kit (p.3 Title), wherein gelatin is stored in a separate container from a thrombin solution (p.6 para 6).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to store gelatin in a separate container from a thrombin solution as a routine practice, as evidenced by Surgiflo. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to store gelatin in a separate container with a reasonable expectation for successfully obtaining a hemostatic kit.

Regarding claims 6-7, the thrombin taught in the prior art seems to be the same as the claimed thrombin. Therefore, the thrombin of the prior art is at least 70% active after about 20 hours at a temperature of about 50ºC and/or after about 2 minutes at a temperature of about 100ºC. Furthermore, the “wherein” clause (in claims 6-7) does not recite any additional elements, but simply states a characterization of thrombin. Therefore, the “wherein” clause is not considered to further limit the composition defined by the claims and has not been given weight in construing the claims.

Response to Arguments
Applicant argues that Larsen does not teach or suggest a liquid thrombin composition as instantly claimed, that the skilled person would not have considered having more than 50% glycerol in a sterile liquid thrombin composition because it was considered to be too difficult to sterilize such compositions, and that the present invention was surprisingly effective at reducing bleeding in vivo, as shown in the Application as filed in Example 5 and Figure 4.
These arguments are not found persuasive. Please see new rejections above in view of applicant’s amendments. In addition, rejected claims require more than 50% glycerol in a sterile liquid thrombin composition. Finally, evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In the instant case, there was no comparison of the claimed invention (i.e., a sterile liquid composition comprises thrombin and more than 50% v/v glycerol) with the closest prior art (i.e., a sterile dry composition comprises thrombin and more than 50% v/v glycerol), and thereby lack 

Applicant argues that Surgiflo fails to remedy the deficiencies of Larsen and Silbering.
These arguments are not found persuasive because Surgiflo is relied upon to demonstrate that gelatin is stored in a separate container.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651